DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 01/10/2020. The applicant submits one Information Disclosure Statement dated 01/10/2020. The applicant claims Domestic priority to an International application filed on 06/12/2018. The applicant claims Foreign priority to a Japanese application filed on 07/10/2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and observation without significantly more. The claims fail the first prong of the 2019 Subject matter eligibility guidance. The claims are similar to example 40 claims 1 and 2 but the inventive claims are not specific with respect to the features of log notification, log target function, start condition, and a trigger function. The claimed features are broad and not specific as to what data is collected and what the triggering event constitutes.  The claims do not show what is new in the area of on-vehicle data collection or how it is an improvement upon what is known to one of ordinary skill in the art. The claims recite an on-vehicle communication device capable of relaying data between a plurality of function units mounted on a vehicle communication device. This judicial exception is not integrated into a practical application because the claims do not specify what information is 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and observation without significantly more. The claim fails the first prong of the 2019 Subject matter eligibility guidance. The claim is similar to example 40 claims 1 and 2 but the inventive claim features are not specific with respect to the features of log notification, log target function, start condition, and a trigger function. The claimed features are broad and not specific as to what data is collected and what the triggering event constitutes.  The claim does not show what is new in the area of on-vehicle data collection or how it is an improvement upon what is known to one of ordinary skill in the art. The claim recites a log collection method in an on-vehicle communication. This judicial exception is not integrated into a practical application because the claim does not specify what information is collected and what the triggering event constitutes the claim does not further identify structure such as sensors and the data they collect or a processor or computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not specify what is new or an improvement in the art as well as specifying what the data constitutes. Thus the claims fail the second prong of the 2019 guidance and are not eligible for patent protection.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and observation without significantly more. The claim fails the first prong of the 2019 Subject matter eligibility guidance. The claim is similar to example 40 claims 1 and 2 but the inventive claim features are not specific with respect to the features of log notification, log target function, start condition, and a trigger function. The claimed features are broad and not specific as to what data is collected and what the triggering event constitutes.  The claim does not show what is new in the area of on-vehicle data collection or how it is an improvement upon what is known to one of ordinary skill in the art. The claim recites a non-transitory computer readable storage medium storing a log collection program used in an on-vehicle communication device capable. This judicial exception is not integrated into a practical application because the claim does not specify what information is collected and what the triggering event constitutes the claim does not further identify structure such as sensors and the data they collect or a processor or computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not specify what is new or an improvement in the art as well as specifying what the data constitutes. Thus the claims fail the second prong of the 2019 guidance and are not eligible for patent protection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims features of: log notification acquisition unit, external device, log notification, log target function unit, trigger function unit, start condition, notification unit, and command unit, are all general without specific features common to one skilled in understand the scope of what the features constitutes structurally and functionally. There is an inference of what the features are but the claims do not identify what data is collected and under what circumstances. Therefore, it isn’t clear what the inventive concepts constitutes other than collecting data at some appointed event. Therefore, applicant should specify with particularity what data is collected, through what sensors, and what is the triggering event.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Plante US 2014/0002651.
As per claim 1, An on-vehicle communication device capable of relaying data between a plurality of function units mounted on a vehicle, the on-vehicle communication device comprising: 
a log notification acquisition unit configured to receive, from an external device outside the vehicle, a log notification indicating a log target function unit which is the function unit that is a target of log collection, a start condition for log collection, and a trigger function unit which is the function unit capable of determination for the start condition; (Plante paragraph 0018 discloses, “Images are stored in the temporary storage continuously until a trigger is activated which indicates an accident has occurred at which time images are transferred to a more permanent memory.” And paragraph 0072 discloses, “When vehicle event recorders are coupled 
a notification unit configured to notify the trigger function unit of the start condition indicated by the log notification; (Plante paragraph 0056 discloses, “An `event trigger` is a system devised to detect a prescribed physical condition and provide an electronic signal in response thereto; the electronic signal being coupled to another system which may be set into action as a result of having received the event trigger signal.” And paragraph 0099 discloses, “Thus in the present systems, a recorder is started in the morning at the beginning of the service day, and operates continuously delivering data to the memory until the end of the service day when the vehicles are returned to the storage facility.”) and 
a command unit configured to give a command for log collection to the log target function unit, in response to a notification that the start condition is satisfied from the trigger function unit. (Plante paragraph 0092 discloses, “A `panic button` type event trigger may be arranged as a tactile switch which a user can engage when a user makes a judgment that an event has occurred. When a driver sees some important activity, she can engage the panic button to cause an image save operation. An event trigger may be as simple as a mere timed interval. After a certain period of time has elapsed, an image save operation can be executed. In this case, the mere passage of time causes a signal, which sets the microprocessor into action to save images.”)
As per claim 2, The on-vehicle communication device according to claim 1, wherein the log notification indicates a plurality of the start conditions associated with one said trigger function unit. (Plante paragraph 0091 discloses, “Alternatively, accelerometers can detect very 
As per claim 3, The on-vehicle communication device according to claim 1, wherein the log notification indicates a plurality of the trigger function units and a set of a plurality of the start conditions respectively associated with the plurality of trigger function units, and the command unit gives the command when the plurality of start conditions are all satisfied. (Plante paragraph 0083 discloses, “Thus the microprocessor is responsive to an event trigger such as an accelerometer and prescribed threshold which detects abrupt movements and sets the microprocessor into action to transfer stored data from one memory to another.”)
As per claim 4, The on-vehicle communication device according to claim 3, wherein the log notification indicates a plurality of the sets, and the command unit gives the command when the plurality of start conditions in any one of the plurality of sets are all satisfied. (Plante paragraph 0083 discloses, “Thus the microprocessor is responsive to an event trigger such as an accelerometer and prescribed threshold which detects abrupt movements and sets the microprocessor into action to transfer stored data from one memory to another.”)
As per claim 5, A log collection method in an on-vehicle communication device capable of relaying data between a plurality of function units mounted on a vehicle, the log collection method comprising the steps of: 
receiving, from an external device outside the vehicle, a log notification indicating a log target function unit which is the function unit that is a target of log collection, a start condition for log collection, and a trigger function unit which is the function unit capable of determination for the start condition; (Plante paragraph 0018 discloses, “Images are stored in the temporary storage continuously until a trigger is activated which indicates an accident has occurred at which time images are transferred to a more permanent memory.” And paragraph 0072 discloses, “When vehicle event recorders are coupled with automatic downloads to high power servers well connected in shared network relationships, information is processed more efficiently and results in a system of greater functionality and processing power.”)
notifying the trigger function unit of the start condition indicated by the log notification; (Plante paragraph 0056 discloses, “An `event trigger` is a system devised to detect a prescribed 
giving a command for log collection to the log target function unit, in response to a notification that the start condition is satisfied from the trigger function unit. (Plante paragraph 0092 discloses, “A `panic button` type event trigger may be arranged as a tactile switch which a user can engage when a user makes a judgment that an event has occurred. When a driver sees some important activity, she can engage the panic button to cause an image save operation. An event trigger may be as simple as a mere timed interval. After a certain period of time has elapsed, an image save operation can be executed. In this case, the mere passage of time causes a signal, which sets the microprocessor into action to save images.”)
As per claim 6, A non-transitory computer readable storage medium storing a log collection program used in an on-vehicle communication device capable of relaying data between a plurality of function units mounted on a vehicle, the log collection program causing a computer to function as: 
a log notification acquisition unit configured to receive, from an external device outside the vehicle, a log notification indicating a log target function unit which is the function unit that is a target of log collection, a start condition for log collection, and a trigger function unit which is the function unit capable of determination for the start condition; (Plante paragraph 0018 discloses, “Images are stored in the temporary storage continuously until a trigger is activated 
a notification unit configured to notify the trigger function unit of the start condition indicated by the log notification; (Plante paragraph 0056 discloses, “An `event trigger` is a system devised to detect a prescribed physical condition and provide an electronic signal in response thereto; the electronic signal being coupled to another system which may be set into action as a result of having received the event trigger signal.” And paragraph 0099 discloses, “Thus in the present systems, a recorder is started in the morning at the beginning of the service day, and operates continuously delivering data to the memory until the end of the service day when the vehicles are returned to the storage facility.”)  and 
a command unit configured to give a command for log collection to the log target function unit, in response to a notification that the start condition is satisfied from the trigger function unit. (Plante paragraph 0092 discloses, “A `panic button` type event trigger may be arranged as a tactile switch which a user can engage when a user makes a judgment that an event has occurred. When a driver sees some important activity, she can engage the panic button to cause an image save operation. An event trigger may be as simple as a mere timed interval. After a certain period of time has elapsed, an image save operation can be executed. In this case, the mere passage of time causes a signal, which sets the microprocessor into action to save images.”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666